Exhibit 10.1


 
 
 
Execution Version
 



 


THIRD AMENDMENT TO
 
THIRD AMENDED AND RESTATED
 
CREDIT AGREEMENT
 


 
Dated as of March 28, 2013
 
among
 
NORTHERN OIL AND GAS, INC.,
 
as Borrower,
 
ROYAL BANK OF CANADA,
 
as Administrative Agent,
 
and
 
The Lenders Party Hereto
 


 



 
 
 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 28, 2013, is by and among Northern Oil and Gas,
Inc., a Minnesota corporation (the “Borrower”), Royal Bank of Canada (the
“Administrative Agent”), and the Lenders party hereto.
 
Recitals
 
WHEREAS, the Borrower, the Administrative Agent and the other Lenders party
thereto entered into that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as previously amended by the First Amendment
dated as of June 29, 2012 and by the Second Amendment dated as of September 28,
2012, and as the same may be further amended, modified, supplemented or restated
from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth below; and
 
WHEREAS, the Administrative Agent and the Lenders are willing to (i) amend the
Credit Agreement, (ii) redetermine the Borrowing Base as provided herein, and
(iii) take such other actions as provided herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
 
Definitions
 
Each capitalized term used in this Amendment and not defined herein shall have
the meaning assigned to such term in the Credit Agreement.
 
ARTICLE II
 
Amendments to Credit Agreement
 
Section 2.01 Amendment to Section 8.01(k) of the Credit Agreement.  Section
8.01(k) of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(k)           Notice of Sales of Oil and Gas Properties.  In the event any
Credit Party intends to sell, transfer, assign or otherwise dispose of in
accordance with Section 9.12 (1) any Oil or Gas Properties, the proceeds of
which equal or exceed $5,000,000, or (2) any Equity Interests in any other
Credit Party, then such Credit Party must provide the Administrative Agent prior
written notice of such disposition, the price thereof, the anticipated date of
closing and any other details thereof requested by the Administrative Agent or
any Lender.
 
Section 2.02 Amendment to Section 9.04 of the Credit Agreement.  Section 9.04 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
Section 9.04                      Dividends and Distributions.  The Borrower
will not, and will not permit any of its Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, return any
capital to its stockholders or make any distribution of its Property to its
Equity Interest holders, except (a) the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
Equity Interests (other than Disqualified Capital Stock), (b) Subsidiaries may
declare and pay dividends and make distributions to the Borrower with respect to
their Equity Interests, (c) the Borrower may make Restricted Payments pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Credit Parties and (d) the Borrower may make
Restricted Payments in an amount not to exceed, in the aggregate for all
Restricted Payments under this subsection (d), (i) $60,000,000 plus (ii) 50% of
Consolidated Net Income for the period from January 1, 2013 through the date of
the Borrower’s most recently ended fiscal quarter, so long as (x) no Default or
Event of Default has occurred and is continuing or would occur as a result of
such Restricted Payments and (y) immediately following such Restricted Payments,
the availability under the Borrowing Base, plus Borrower’s cash on hand, is
equal to or greater than 10% of the Borrowing Base.  Solely for purposes of
subsection (d) of this Section 9.01, “Consolidated Net Income” shall exclude (to
the extent otherwise included therein) (x) noncash equity compensation expense
and (y) noncash mark-to–market derivatives gains and losses.
 
Section 2.03 Amendment to Section 9.12(f) of the Credit Agreement.  Section
9.12(f) of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
 
(f)           sales and other dispositions of Properties having a fair market
value not to exceed $10,000,000 during any twelve (12) month period.
 
Section 2.04 Amendment to Annex I of the Credit Agreement.  Annex I of the
Credit Agreement is hereby deleted in its entirety and replaced with Annex I
hereto.
 
ARTICLE III
 
Redetermination of the Borrowing Base
 
Section 3.01 Redetermination of the Borrowing Base. Notwithstanding the
requirements of Section 2.07 of the Credit Agreement, effective as of the Third
Amendment Effective Date, the amount of the Borrowing Base shall be
$400,000,000.00, subject to further adjustments from time to time pursuant to
Section 2.07, Section 8.13(c) or Section 9.12(d) of the Credit Agreement. The
redetermination of the Borrowing Base pursuant to this Section 3.01 of this
Amendment shall constitute the Scheduled Redetermination for April 1, 2013.
 
ARTICLE IV
 
Conditions Precedent
 
This Amendment shall become effective as of the date first referenced above when
and only when the following conditions are satisfied (the “Third Amendment
Effective Date”):
 
(a) the Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower and each Lender, in such numbers as the
Administrative Agent or its counsel may reasonably request; and
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b) the Administrative Agent and the Lenders shall have received such upfront
fees as may be agreed to among the Borrower, the Administrative Agent and the
Lenders with respect hereto and all other fees due and payable on or prior to
the effectiveness hereof as provided in any Loan Document, including
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower under the Credit Agreement (including, without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent).
 
ARTICLE V
 
Representations and Warranties
 
The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
 
(a)           Each of the representations and warranties made by the Borrower
under the Credit Agreement and each other Loan Document is true and correct on
and as of the actual date of execution of this Amendment by the Borrower, as if
made on and as of such date, except for any representations and warranties made
as of a specified date, which are true and correct as of such specified date.
 
(b)           At the time of, and immediately after giving effect to, this
Amendment, no Default has occurred and is continuing.
 
(c)           The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by the Borrower.
 
(d)           This Amendment constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(e)           The execution, delivery and performance by the Borrower of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or any other third
Person (including the members or any class of directors of the Borrower or any
other Person, whether interested or disinterested), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except (a) such as have been obtained or made and are in
full force and effect, and (b) the Borrower may need to file a current report on
Form 8-K with the SEC disclosing this Amendment, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their Properties, or give rise to a right thereunder to require
any payment to be made by the Borrower or such Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any Property of the Borrower
or any of its Subsidiaries (other than the Liens created by the Loan Documents).
 
ARTICLE VI
 
Miscellaneous
 
Section 6.01 Credit Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed as so
amended.  Except as expressly set forth herein, this Amendment shall not be
deemed to be a waiver, amendment or modification of any provisions of the Credit
Agreement or any other Loan Document or any right, power or remedy of the
Administrative Agent or the Lenders, or constitute a waiver of any provision of
the Credit Agreement or any other Loan Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder.  This Amendment also shall not preclude the future exercise of
any right, remedy, power, or privilege available to the Administrative Agent
and/or the Lenders whether under the Credit Agreement, the other Loan Documents,
at law or otherwise.  All references to the Credit Agreement shall be deemed to
mean the Credit Agreement as modified hereby.  The parties hereto agree to be
bound by the terms and conditions of the Credit Agreement and Loan Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein.  Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment, and each
reference herein or in any other Loan Documents to the “Credit Agreement” shall
mean and be a reference to the Credit Agreement as amended and modified by this
Amendment.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 6.02 GOVERNING LAW.  THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
 
Section 6.03 Descriptive Headings, Etc.  The descriptive headings of the
sections of this Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions
hereof.  The statements made and the terms defined in the recitals to this
Amendment are hereby incorporated into this Amendment in their entirety.
 
Section 6.04 Entire Agreement.  This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof.
 
Section 6.05 Loan Document.  This Amendment is a Loan Document executed under
the Credit Agreement, and all provisions in the Credit Agreement pertaining to
Loan Documents apply hereto.
 
Section 6.06 Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.
 
Section 6.07 Successors.  The execution and delivery of this Amendment by any
Lender shall be binding upon each of its successors and assigns.
 


 
(Remainder of page intentionally left blank.)
 


 

 


 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.
 
NORTHERN OIL AND GAS, INC., as the Borrower
 
By:           /s/ Thomas W.
Stoelk                                                                
Name:            Thomas W. Stoelk
Title:              CFO





Signature Page
Third Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
 
ROYAL BANK OF CANADA, as Administrative Agent




By:           /s/ Rodica Dutka         
Name:           Rodica Dutka
Title:             Manager, Agency




ROYAL BANK OF CANADA, as a Lender




By:           /s/ Kristan Spivey         
Name:            Kristan Spivey
Title:              Authorized Signatory




SUNTRUST BANK, as a Lender




By:           /s/ Yann Pirio          
Name:            Yann Pirio
Title:               Director




BMO HARRIS FINANCING, INC., as a Lender




By:           /s/ Joseph A. Bliss         
Name:            Joseph A. Bliss
Title:              Managing Director




KEYBANK NATIONAL ASSOCIATION, as a Lender




By:           /s/ Chulley Bogle         
Name:            Chulley Bogle
Title:              Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:           /s/ Daniel K. Hansen        
Name:            Daniel K. Hansen
Title:              Vice President




SOVEREIGN BANK, N.A., as a Lender




By:           /s/ Aidan Lanigan         
Name:            Aidan Lanigan
Title:              SVP


CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:           /s/ Robert S. James        
Name:            Robert S. James
Title:              Vice President




BOKF, NA dba BANK OF OKLAHOMA, as a Lender




By:           /s/ Guy C. Evangelista       
Name:            Guy C. Evangelista
Title:              Senior Vice President




BRANCH BANKING & TRUST COMPANY, as a Lender




By:           /s/ Jodie Gildersleeve           
Name:            Jodie Gildersleeve
Title:              Banking Officer




CADENCE BANK, N.A., as a Lender




By:           /s/ Eric Broussard                
Name:            Eric Broussard
Title:              Senior Vice President





Signature Page
Third Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

MACQUARIE BANK LIMITED, as a Lender




By:           /s/ Carmel Ferguson      
Name:            Carmel Ferguson
Title:              Executive Director




By:           /s/ Simon Berkett         
Name:            Simon Berkett
Title:              Associate Director




THE BANK OF NOVA SCOTIA, as a Lender




By:           /s/ Terry Donovan      
Name:            Terry Donovan
Title:               Managing Director




ING CAPITAL LLC, as a Lender




By:           /s/ Charles Hall             
Name:            Charles Hall
Title:              Managing Director







Signature Page
Third Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

ANNEX I




Name of Lender
 
Applicable
Percentage
   
Maximum Credit Amount
   
Amount of Commitment on the Third Amendment Effective Date
 
Royal Bank of Canada
    12.0 %   $ 90,000,000.00     $ 48,000,000.00  
SunTrust Bank
    12.0 %   $ 90,000,000.00     $ 48,000,000.00  
BMO Harris Financing, Inc.
    8.6 %   $ 64,285,714.29     $ 34,285,714.29  
KeyBank, N.A.
    8.6 %   $ 64,285,714.29     $ 34,285,714.29  
U.S. Bank National Association
    8.6 %   $ 64,285,714.29     $ 34,285,714.29  
Capital One, National Association
    7.4 %   $ 55,714,285.71     $ 29,714,285.71  
Sovereign Bank, N.A.
    6.9 %   $ 51,428,571.43     $ 27,428,571.43  
BOKF, NA dba Bank of Oklahoma
    6.9 %   $ 51,428,571.43     $ 27,428,571.43  
Branch Banking & Trust Co.
    6.9 %   $ 51,428,571.43     $ 27,428,571.43  
Cadence Bank, N.A.
    6.9 %   $ 51,428,571.43     $ 27,428,571.43  
ING Capital LLC
    6.9 %   $ 51,428,571.43     $ 27,428,571.43  
The Bank of Nova Scotia
    6.9 %   $ 51,428,571.43     $ 27,428,571.43  
Macquarie Bank Limited
    1.70 %   $ 12,857,142.86     $ 6,857,142.86                            
TOTAL
    100.00 %   $ 750,000,000.00     $ 400,000,000.00  






Third Amendment to Credit Agreement


 
 
 

--------------------------------------------------------------------------------

 
